Citation Nr: 1813070	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-34 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation under 38 U.S.C. 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and D.K.



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1943 to June 1963.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There are outstanding treatment records from a VA contracted facility that are relevant to the appellant's claim.  The RO sent the appellant a letter in April 2017 asking her to complete and return an authorization to disclose information for these records.  The appellant responded in April 2017 indicating that the treatment records were attached.  However, as discerned at the appellant's Board hearing, she has attempted to obtain these records on several occasions, but the private facility has refused to provide the records.  Thus a remand is necessary to again for VA to assist in attempting to obtain these records.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO or AMC should again send a letter to the appellant asking her to sign and return a VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs to allow VA to request the Veteran's private treatment records from First Colony Health & Rehabilitation.

If the appellant returns the completed VA Form 21-4142 for these records, the RO or AMC must request those records in accordance with VA regulation.  See 38 C.F.R. § 3.159(c)(1).  If the appellant does not return the completed form, the RO should contact the appellant to explain to her that VA cannot obtain the records without her release as they are from a private facility.

As noted above, the facility has previously refused to provide the records to the appellant.  As such, the RO must make an additional attempt in obtaining these records.  If the RO or AMC is ultimately unable to obtain the records, the appellant and her representative must be notified of such and must be given an adequate opportunity to respond.  See 38 C.F.R. § 3.159(e).

2.  Issue the appellant and her representative a supplemental statement of the case (SSOC).  Afford them the appropriate time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




